Case: 13-7020     Document: 9       Page: 1   Filed: 06/19/2013




              NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  SIMONA SUGUITAN,
                    Claimant-Appellant,

                               v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                  Respondent-Appellee.
                ______________________

                        2013-7020
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 09-3885, Judge Alan G. Lance Sr.
              __________________________
                      ON MOTION
                __________________________
  Before NEWMAN, REYNA, and WALLACH, Circuit Judges.
PER CURIAM.
                         ORDER
    The Secretary of Veterans Affairs moves for dismissal
of Simona Suguitan’s appeal for lack of jurisdiction.
    The United States Court of Appeals for Veterans
Claims (“Veterans Court”) received Ms. Suguitan’s notice
of appeal on September 24, 2012. Judgment was entered
by the Veterans Court on January 3, 2012. As such, a
Case: 13-7020        Document: 9    Page: 2     Filed: 06/19/2013




2                                  SIMONA SUGUITAN   v. SHINSEKI

total of 265 days had elapsed between judgment and
receipt of the appeal.
     An appeal from the Court of Appeals for Veterans
Claims must be received within 60 days from the date of
entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(1). This filing period is
statutory, mandatory, and jurisdictional. Bowles v. Rus-
sell, 551 U.S. 205 (2007) (the timely filing of a notice of
appeal in a civil case is a jurisdictional requirement that
may not be waived); Henderson v. Shinseki, 131 S. Ct.
1197, 1204-05 (2011) (noting Congress’s intent to impose
the same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as on an appeal
from a district court to a court of appeals).
    Ms. Suguitan’s appeal was not received by the court
within the statutory period. Thus, we must dismiss her
appeal.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The motion to dismiss is granted.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk


s25